Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001053
                                                         13-JUN-2017
                                                         01:16 PM



                           SCWC-14-0001053


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Petitioner/Plaintiff-Appellee,


                                 vs.


                          TANNER KEAWE AYAU,

                   Respondent/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-14-0001053; CASE NO. 3DTC-14-050186)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on May 10, 2017, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, June 13, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson